Citation Nr: 0738112	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; friend (F.N.)


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, and from January 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2007 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's May 2007 remand, the veteran 
underwent an August 2007 VA examination in which he reported 
that he received treatment at the Ralfo Inpatient Treatment 
Facility six months after being discharged from service 
(approximately 1979-1980).  He also reported having treated 
with Dr. Murano in Columbia in 2000.  It appears that these 
records are not included in the claims file, and the 
veteran's representative specifically requested that the 
claims file be remanded to the RO, so that the RO can attempt 
to locate the records.  The Board believes VA's duty to 
assist the veteran requires such action.  

After reviewing the August 2007 VA examination report, it is 
not clear whether the examiner was relying on actual review 
of service performance appraisals in rendering an opinion 
regarding the likelihood of the claimed personal assault, or 
whether the examiner was relying only on history related by 
the veteran.  Additionally, the representative alleges that 
the veteran's personnel records do not contain any 
performance appraisals from 1976 to 1977 (though there are 
performance appraisals dated January 1978, June 1978, and 
November 1978).  Appropriate action to obtain any additional 
personnel records and to clarify the August 2007 examiner's 
opinion should be taken.   

The Board also noted in the May 2007 remand that the veteran 
submitted a January 2006 Statement in Support of the Claim 
(VA Form 21-4138) in which he raised claims for service 
connection for bipolar disorder and serious manic depression 
(both as secondary to sexual trauma).  The remand included a 
direction that these claims be developed and adjudicated 
because they were intertwined with the PTSD issue on appeal.  
The claims file does not document any RO action in this 
regard. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of any available 
treatment records dated in 1979 and 1980 
from the Ralfo Inpatient Treatment 
Facility.  The RO should also take 
appropriate action to request copies of 
any available treatment records from Dr. 
Murano.  

2.  The RO should contact the all 
relevant records depositories that may 
contain performance appraisals dated 
1976-1977.  If no such records can be 
found, the RO should obtain documentation 
sufficient to support a finding that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Regardless of whether any evidence is 
received pursuant to the above paragraphs 
number 1 and 2, the claims file should be 
made available to the examiner who 
conducted the August 2007 VA examination.  
The examiner should be requested to 
clearly identify any evidence of 
behavioral changes during service which 
suggest that it is at least as likely as 
not that the claimed personal assault 
occurred.  If the examiner cannot 
identify such evidence, the examiner 
should so state.  

4.  After completion of the above and any 
additional development which the RO may 
deem proper, the RO should adjudicate the 
new claim of service connection for 
acquired psychiatric disability other 
than PTSD (claimed as bipolar disorder 
and depression.).  The veteran should be 
notified of this determination and 
informed of appellate rights and 
procedures, including the need to file a 
notice of disagreement if he wishes to 
initiate an appeal from the RO's 
determination.  

5.  The RO should then review the 
expanded record and determine if service 
connection is warranted for PTSD.  Unless 
the benefit is granted, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
 
After completion of the above actions, the claims file should 
be returned to the Board for appellate review of all issues 
which may properly be in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



